                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAUREL GARDENS, LLC, et al.,

                      Plaintiffs,
                                                                   CIVIL ACTION
       v.                                                            NO. 17-570


TIMOTHY MCKENNA, et al.,

                      Defendants.


                                          ORDER

       AND NOW, this 5th            day of February, 2020, upon consideration of Thomas

DiDonato’s Motion for Summary Judgment (ECF Docket No. 272), all supporting and

opposing papers, all materials incorporated by reference, and for the reasons stated in the

accompanying memorandum opinion, it is hereby ORDERED that the Motion is

GRANTED.



                                                     BY THE COURT:


                                                     /s/ Jeffrey L. Schmehl
                                                     Jeffrey L. Schmehl, J.
